Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
2. 	Claims 85 and 88 are objected to because of the following informalities. 
Claims 85 and 88 contain minor typographic and grammatical errors. 
Claim 85, line 3: The Examiner suggests changing “so as to be placed adjacent a respective one” to “so as to be placed adjacent to a respective one”. 
Claim 88, line 3: The Examiner suggests changing “so as to be placed adjacent a respective one” to “so as to be placed adjacent to a respective one”. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 19-25, 28-29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al. (US 2020/0121838 A1).
Regarding claim 19, Pfeifer teaches an intravascular device for pumping blood ([abstract, 0063]), comprising: 
a catheter (catheter 1 [abstract, 0013, 0103]) comprising a membrane chamber (membrane chamber or frame 2 [0103, FIG. 2A]) located between a proximal tube portion and a distal tube portion (the membrane chamber or frame 2 is located between the proximal tube portion 8 and the distal tube portion 6 [FIG. 2A, 0103, 0112]), wherein the membrane chamber has a profile, when viewed along a lengthwise direction of the device (see the profile or size of the frame 2 [FIG. 2A]), and the proximal and distal tube portions each have a profile, when viewed along a lengthwise direction of the device, smaller than the profile of the membrane chamber (the profile of the proximal tube portion 8 is smaller than the profile of the frame 2 [FIG. 2A]. Furthermore, the profile of the distal tube portion 6 is smaller than the profile of the frame 2 [FIG. 2A]);
 an inflatable membrane disposed within the membrane chamber (balloon 4 is arranged within the interior space of the frame 2 [0103]); and 
a first one-way valve associated with a first valve chamber of the catheter (the direction of the fluid flows in one direction that is determined by the orientation of the check valves 10 [0043, 0112, 0116, 0121]. Specifically, the check valves 10 are associated with a valve chamber [0125, 0127]), the first valve chamber having a profile (the valve chamber has a physical structure which inherently comprises a profile or size [0125, 0127]). 
Although Pfeifer teaches a valve chamber ([0125, 0127]), Pfeifer does not illustrate the valve chamber on any figure. Therefore, Pfeifer does not explicitly teach the valve chamber having a profile that is smaller than the profile of the membrane chamber when viewed along a lengthwise direction of the device.  
	The Examiner respectfully submits, as Pfeifer teaches the use of a valve chamber ([0125, 0127]) and a membrane chamber (membrane chamber or frame 2 [0103, FIG. 2A]), configuring the profile of the valve chamber to be smaller than the profile of membrane chamber would be a matter of changing the size of the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Regarding claim 20, Pfeifer teaches a second one-way valve and a second valve chamber (as stated previously in claim 19, the catheter 1 may comprise a plurality of inlet check valves 10 that be selectively arranged to determine the direction of the blood flow [0043, 0088, 0112, 0116, 0121]. Specifically, the inlet check valves 10 are each associated with a valve chamber [0125, 0127]), wherein the first one-way valve forms a part of the first valve chamber and the second one-way valve forms a part of or is positioned within the second valve chamber (each of the check valves 10 are considered to be formed with a valve chamber [0127]. Specifically, each of the valve chambers has minimal volume when the check valve 10 is closed [0127]. This disclosure suggests that the valves 10 are formed with a valve chamber, as each valve 10 affects the overall size or volume of the valve chamber [0127]). 
	Regarding claim 21, Pfeifer suggests the device of claim 19. Pfeifer does not explicitly teach wherein a central axis of at least one of the first valve chamber and the second valve chamber is offset from a longitudinal axis of the catheter. 
	The Examiner respectfully submits, as Pfeifer teaches the use of valve chambers ([0125, 0127]) and a catheter (catheter 1 [0103]), configuring a central axis of the chambers to be offset from the catheter would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Regarding claim 22. Pfeifer suggests the device of claim 19. Pfeifer does not explicitly teach wherein the first valve chamber comprises a tube extending from a proximal end of the membrane chamber and substantially parallel to a proximal tube portion of the catheter.
	Specifically, Applicant illustrates the valve chamber 1024 having a tubular shape that is parallel with the tube 1002 on figure 10. The Examiner respectfully submits, as Pfeifer teaches the use of valve chambers ([0125, 0127]) and proximal tube portion (proximal tube portion or auxiliary fluid line 8 [FIG. 2A, 0103, 0112]), configuring the first valve chamber to have a tubular shape that extends parallel to the proximal tube portion would be a matter of changing the shape and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Regarding claim 23, Pfeifer suggests the wherein at least one of the valve chambers receives a portion of a tube portion of the catheter extending from an end of the membrane chamber (As previously stated in claim 20, the valves 10 are formed with a valve chamber [0125, 0127]. Specifically, figure 10 illustrates one of the valves 10 being oriented on the tube portion 6 that extends from the frame or membrane chamber 2 [FIG. 10, 0121, 0128]. Furthermore, this may suggest that a valve chamber would be associated or coupled to the check valve 10 that is located on the tube portion 6 [FIG. 10]). 
	However, Pfeifer does not explicitly teach each valve chamber to receive a portion of a tube portion of the catheter. The Examiner respectfully submits, as Pfeifer teaches at least one valve chamber that receives a tube portion of the catheter ([see explanation above]), configuring each valve chamber to receive a tube portion of the catheter would be a matter rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Regarding claim 24, Pfeifer teaches wherein at least one of the first and second valve chambers is attached to an open-ended tube extending from a distal end of the membrane chamber (one of the check valves 10 can be attached to an open-ended portion 5 of the tube 6 that extends distally from the frame 2 [0121, FIGS. 2A-2B]. As previously stated in claim 20, the valves 10 are formed with a valve chamber [0125, 0127]). 
	Regarding claim 25, Pfeifer suggests the device of claim 19. Pfeifer does not explicitly teach wherein the profile of at least one of the first and second valve chambers is larger than the profile of each one of the first and second tube portions.
	The Examiner respectfully submits, as Pfeifer teaches the use of valve chambers ([0125, 0127]) and tube portions (tube 6 / 8 [FIG. 2A-2B, 0103]), configuring each of the valve chambers to have a larger profile than the tube portions would be a matter of changing the size of the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Regarding claim 28, Pfeifer suggests the device of claim 19. Pfeifer does not explicitly teach wherein at least one of the first and second valve chambers has a length shorter than a length of the membrane chamber. 
	The Examiner respectfully submits, as Pfeifer teaches the use of valve chambers ([0125, 0127]) and a membrane chamber (membrane chamber or frame 2 [0103, FIG. 2A]), configuring the length of the valve chambers to be shorter than the membrane chamber would be a matter of changing the size of the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Regarding claim 29, Pfeifer suggests the device of claim 19. Pfeifer does not explicitly teach wherein the at least one of the first and second valve chambers has a volume less than a volume of the membrane chamber. 
	The Examiner respectfully submits, as Pfeifer teaches the use of valve chambers ([0125, 0127]) and a membrane chamber (membrane chamber or frame 2 [0103, FIG. 2A]), configuring the volume of the valve chambers to be less than the membrane chamber would be a matter of changing the size of the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Regarding claim 32, Pfeifer teaches wherein the membrane chamber comprises a housing framework (frame 2 [0103, FIG. 2A-2B]).
	Regarding claim 33, Pfeifer teaches wherein the housing framework comprises a shape memory material (the frame 2 is composed of a shape memory material, such as nitinol [abstract, 0108]).

5. 	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al. in view of Downey et al. (US Patent No. 6,190,304 B1). 
Regarding claim 26, Pfeifer suggests the device of claim 19. Pfeifer does not explicitly teach a pressure transducer configured to measure pressure in the membrane chamber. 
The prior art by Downey is analogous to Pfeifer, as they both teach intra-aortic balloon pump devices ([abstract, column 3 lines 14-25]). 
Downey teaches a pressure transducer configured to measure pressure in the membrane chamber (a pressure sensor may be coupled to the catheter tube 43 to sense the pressure within the chamber 57 [column 4 lines 41-44]. Furthermore, the pressure sensor can measure the change in pressure within the chamber 57 during systole and diastole of the left ventricle [column 4 lines 63-65, FIG. 3])
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Pfeifer’s device to comprise a pressure transducer to measure the pressure in the membrane chamber, as taught by Downey. The advantage of such modification will allow for measuring the change in pressure within the chamber during systole and diastole of the left ventricle (see [column 4 lines 63-65, FIG. 3] by Downey). 
 
6. 	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al. in view of Downey et al., further in view of Schock et al. (US 2002/0072680 A1). 
Regarding claim 27, Pfeifer in view of Downey suggests the device of claim 26. Pfeifer and Downey do not explicitly teach wherein the pressure transducer comprises a fiber-optic pressure transducer.
The prior art by Schock is analogous to Pfeifer, as they both teach intra-aortic balloon catheters ([abstract]). 
Schock teaches wherein the pressure transducer comprises a fiber-optic pressure transducer (the fiber optic pressure sensor 22 has a pressure sensing surface or diaphragm 80 [0036]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the pressure sensor suggested by Pfeifer in view of Downey to comprise a fiber-optic pressure transducer, as taught by Schock. The advantage of such modification may allow for the fiber optic transducer to communicate with other devices. For example, the fiber optic transducer can communicate the pressure signals to an optoelectronic interface (see paragraph [0034] by Schock). 

7. 	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al. in view of Mori et al. (US 2007/0005010 A1). 
Regarding claim 30, Pfeifer suggests the device of claim 19. Pfeifer does not explicitly teach wherein the inflatable membrane has a volume between about 25 cc and about 50 cc.
The prior art by Mori is analogous to Pfeifer as they both teach intra-aortic balloon catheters ([abstract]). 
Mori teaches teach wherein the inflatable membrane has a volume between about 20 cc and about 50 cc ([0051]). 
Mori does not explicitly teach wherein the inflatable membrane has a volume between about 25 cc and about 50 cc. However, Applicant’s claimed range of about 25 cc to about 50 cc lies within Mori’s range of 20 cc to 50 cc ([0051]). The Examiner respectfully submits that a person having ordinary skill in the art would have been led to use a volume range between about 25 cc and about 50 cc (MPEP 2144.05). The advantage of the volume modification may improve the effect of the assisting cardiac functions (see paragraph [0051] by Mori).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the Pfeifer’s inflatable membrane to comprise a volume range of about 25 cc to about 50 cc, as suggested by Mori. The advantage of such modification may improve the effect of the assisting cardiac functions (see paragraph [0051] by Mori). 

8. 	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al. in view of Moreschi (US 2008/0004485 A1). 
Regarding claim 31, Pfeifer suggests the device of claim 19. Pfeifer does not explicitly teach wherein the inflatable membrane has a volume between about 5 cc and about 20 cc.
The prior art by Moreschi is analogous to Pfeifer, as they both teach implantable catheters comprising an inflatable balloon ([abstract]). 
Moreschi teaches wherein the inflatable membrane has a volume between 10 cc and 20 cc ([0037]). 
Moreschi does not explicitly teach wherein the inflatable membrane has a volume between about 5 cc and about 20 cc. However, Moreschi teaches that volume range of 10-20 cc can be further adjusted to a smaller or larger volume range ([0037]). The Examiner respectfully submits that a person having ordinary skill in the art would adjust the volume to a range that is between about 5 cc and about 20 cc. Specifically, this modification would provide a wider volume range that may improve the systolic function (see paragraph [0037] by Moreschi). Furthermore, The Examiner respectfully submits that the skilled artisan could arrive at such a volume range via routine experimentation (MPEP 2144.05). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Pfeifer’s inflatable membrane to comprise a volume range of about 5 cc to about 20 cc, as suggested by Moreschi. The advantage of such modification may provide a volume range that could improve the systolic function (see paragraph [0037] by Moreschi). 

9. 	Claims 82-86 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al. in view of Anagnostopoulos (US 2016/0136343 A1).
Regarding claim 82, Pfeifer teaches an intravascular device for pumping blood (catheter 1 [abstract, 0013, 0103]), comprising: 
a catheter (catheter 1 [abstract, 0013, 0103]) comprising a membrane chamber located between a proximal tube portion and a distal tube portion with a distal end (the membrane chamber or frame 2 is located between the proximal tube portion 8 and the distal tube portion 6 [FIG. 2A, 0103, 0112]. The distal end is considered the open portion 5 of the distal tube 6 [FIG. 2A, FIG. 5, 0103, 0112]); 
and at least one one-way valve located distal to the membrane chamber (the orientation of the check valves 10 can determine the direction of the blood flow [0043, 0112, 0116, 0121]. Specifically, the check valves 10 may be disposed on along the distal tube 6 or at the open portion 5 of the distal tube 6 [0121, 0128, FIG. 2A, FIG. 10]); 
wherein the at least one one-way valve is positioned along a length of the device and relative to the distal end (see the check valve 10 disposed along the distal tube 6 [FIG. 10]. Alternatively, the check valve 10 may disposed at the opening of the distal tube 6 [0121, FIG. 2A, FIG. 10]). 
Pfeifer does not explicitly teach when the distal end is positioned at a target location relative to a first vascular structure, the at least one one-way valve is positioned adjacent a second vascular structure, different from the first vascular structure.
Anagnostopoulos is analogous to Pfeifer, as they both teach implantable catheters comprising an inflatable balloon ([abstract]). 
Anagnostopoulos teaches when the distal end is positioned at a target location relative to a first vascular structure (the distal end 9.9 is guided towards the first vascular structure or periphery sites 9.15 [FIGS. 9A-9B, 0078]), the at least one one-way valve is positioned adjacent a second vascular structure, different from the first vascular structure (the distally opening check valve 9.5 is positioned in proximity to the renal arteries 9.6 [FIGS. 9A-9B, 0078]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Pfeifer’s one way valve and distal end to be arranged at different vascular structures, as taught by Anagnostopoulos. The advantage of such modification will help increase blood flow to the renal arteries and the lower aorta (see paragraph [0078] by Anagnostopoulos). 
Regarding claim 83, Anagnostopoulos teaches wherein the first vascular structure comprises a left ventricle (the tube of the balloon catheter can be positioned at the left ventricle [0108]. Specifically, this allows the balloon catheter to operate as a left ventricle assist device [0108]). 
Regarding claim 84, Pfeifer teaches wherein the at least one one-way valve comprises a first outlet valve (check valves 10 can be used as an outlet valve [0121]). Furthermore, Anagnostopoulos teaches wherein the second vascular structure comprises a renal artery (renal artery 9.6 [0078]).
Regarding claim 85, Pfeifer in view of Anagnostopoulos suggests the device of claim 84. Pfeifer teaches wherein the at least one one-way valve further comprises a second outlet valve (each of the check valves 10 can be configured as an outlet valve [0121]). Furthermore, Anagnostopoulos teaches wherein the first outlet valve is positioned along the length of the device so as to be placed adjacent to the renal artery (the distally opening check valve 9.5 is positioned in proximity to the renal arteries 9.6 [FIGS. 9A-9B, 0078]).
Pfeifer and Anagnostopoulos do not explicitly teach wherein the second outlet valve is positioned along the length of the device so as to be placed adjacent to the renal artery. 
The Examiner respectfully submits that Pfeifer teaches a second outlet valve ([0121]) and Anagnostopoulos teaches a first valve adjacent to the renal artery (valve 9.5 is positioned in proximity to the renal arteries 9.6 [FIGS. 9A-9B]). Therefore, configuring the second valve to also be adjacent to the renal artery would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 86, Pfeifer teaches wherein the first vascular structure comprises a pulmonary artery (the distal end of the catheter may extend into the pulmonary artery [0059]).

10. 	Claims 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al. in view of Anagnostopoulos, further in view of Rowe (US Patent No. 10,245,363 B1).
Regarding claim 87, Pfeifer in view of Anagnostopoulos suggests the device of claim 86. Pfeifer teaches wherein the at least one one-way valve comprises a first inlet valve (the check valves 10 can be used as an inlet or intake valve [0121]). Pfeifer and Anagnostopoulos does not explicitly teach wherein the second vascular structure comprises one of a hepatic vein and a renal vein.
The prior art by Rowe is analogous to Pfeifer, as they both teach implantable catheters comprising a balloon ([abstract]). 
Rowe teaches wherein the second vascular structure comprises a renal vein (the intake valve 119 can be positioned within 5 cm or 10 cm of the renal vein ostium 107 [column 5 lines 58-63]. Alternatively, the intake valve 119 can be positioned in the renal vein ostium 107 [column 5 lines 58-63]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify inlet valve suggested Pfeifer in view of Anagnostopoulos to be positioned adjacent to the renal vein, as taught by Rowe. The advantage of such modification will allow for the blood to be drawn from the renal vein and discharged to the right atrium of the patient’s heart (see [column 5 lines 64-67, column 6 lines 1-11] by Rowe). 
Regarding claim 88, Pfeifer in view of Anagnostopoulos and Rowe suggests the device of claim 87. Pfeifer teaches wherein the at least one one-way comprises a second inlet valve (the check valves 10 can be used as an inlet or intake valve [0105, 0121]. Specifically, the intake check valves 10 can be arranged along the distal tube 6 [0121]).  
Rowe teaches wherein the first inlet valve is positioned along the length of the device so as to be placed adjacent to the renal vein (the intake valve 119 can be positioned within 5 cm or 10 cm of the renal vein ostium 107 [column 5 lines 58-63]. Alternatively the intake valve 119 can be positioned in the renal vein ostium 107 [column 5 lines 58-63]).
Pfeifer, Anagnostopoulos, and Rowe do not explicitly teach wherein the second inlet valve is positioned along the length of the device so as to be placed adjacent to the renal vein. 
The Examiner respectfully submits that Pfeifer teaches a second inlet valve (the check valves 10 can be configured as an inlet or intake valve [0105, 0121]) and Rowe teaches a first inlet valve adjacent to the renal vein (the intake valve 119 is positioned in proximity or adjacent to the renal vein ostium 107 [column 5 lines 58-63]). Therefore, configuring the second inlet valve to also be adjacent to the renal vein would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 


Statement on Communication via Internet
 11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                       
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792